          Case 1:19-cv-04074-VEC Document 86 Filed 01/31/20 Page 1 of 1




                                                         January 31, 2020

VIA ELECTRONIC CASE FILING

The Honorable Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square, Courtroom 443
New York, NY 10007

       Re:     Berdeaux v. OneCoin Ltd., et al., Case No. 1:19-cv-04074-VEC (S.D.N.Y.)

Dear Judge Caproni:

       I am one of the counsel of record for lead plaintiff Donald Berdeaux and plaintiff Christine
Grablis (collectively, “Plaintiffs”). I write pursuant to Rule 2.D of Your Honor’s Individual Rules of
Practice in Civil Cases and in connection with Plaintiff’s motion for Motion for Withdrawal of
Appearance (ECF No. 84). As explained in the Motion, I am moving to withdraw my appearance
as am no longer employed by the law firm of Levi & Korsinsky, LLP. My withdrawal will have no
impact in the prosecution of the case, and the law firm of Levi & Korsinsky, LLP will remain as
counsel of record. As noted in the Motion, Mr. Adam M. Apton, Esq. of Levi & Korsinsky, LLP will
remain as counsel of record.

        A [proposed] order providing for the granting of the Motion for Withdrawal of Appearance
is attached as Exhibit A.

      I thank Your Honor for the Court’s time and attention to this request and I am available to
answer any questions which the Court may have.

                                                      Respectfully submitted,


                                               By:    /s/ William J. Fields
                                                      William J. Fields

cc:    all counsel of record (via ECF)
